NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued October 24, 2018
                              Decided November 13, 2018

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           MICHAEL B. BRENNAN, Circuit Judge



No. 18‐1951

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Southern District of Illinois.

      v.                                         No. 3:09‐cr‐30152‐MJR‐1

HECTOR S. BARNES,                                Michael J. Reagan,
    Defendant‐Appellant.                              Chief Judge.

                                        O R D E R

     On April 1, 2010, defendant‐appellant Hector Barnes was convicted of two counts of
distribution of heroin and sentenced to 170 months incarceration followed by a four‐year
term of supervised release. Barnes was released from custody on April 20, 2017, and began
the term of supervised release.
No. 18‐1951                                                                             Page 2

     On August 28, 2017, Barnes committed battery, violating his conditions of supervised
release. On August 28, 2017, after drinking with a friend, Barnes went to the home of Billie
Simcox, a former romantic partner. When he arrived, he met Simcox’s minor grandchildren
in the home. When Barnes asked the grandchildren where Simcox was, they refused to
tell him. Barnes punched the 13‐year‐old grandson (“J.S.‐1”); Barnes testified the incident
began playfully but quickly escalated, bringing J.S.‐1 to tears and forcing his 14‐year‐old
sister (“J.S.‐2”) to intervene—Barnes responded by “choke slam[ing]” her into the television.
Eventually the grandchildren were able to leave the house and call Simcox to alert her to the
situation. A neighbor called the police, but before they arrived, Barnes had left.

     On September 11, 2017, the Government filed a petition to revoke Barnes’ supervised
release, pursuant to 18 U.S.C. § 3583(e), in the district court for the Southern District of
Illinois. On September 22, 2017, Barnes made an initial appearance; ultimately the issue was
heard on April 20, 2018. At the revocation hearing, the court heard from: Ms. Simcox, who
testified about her former romantic relationship with Barnes and his entry on her property;
J.S.‐1 who testified about his relationship with Barnes and Barnes’ behavior on August 28,
2017; J.S.‐2 who testified about the events of August 28, 2017; and Barnes who testified about
his recollection of events.

     The district court found Barnes did not trespass because he had permission to be in the
house, but did find, by a preponderance of the evidence, that Barnes had committed two
separate batteries against the grandchildren. In its finding of guilt, the district court stated
that it found the grandchildren credible; because they had a credible innocence and their
testimony was consistent. Conversely, the district court found Barnes not credible because
his testimony was inconsistent.

     The probation officer’s recommended sentence identified the entire incident as a single
violation of Barnes’ supervised release and recommended a sentence of between 8‐ to 14‐
months reincarceration. The district court found this range to be unacceptable given that
two distinct batteries had occurred and sentenced Barnes to 10‐months incarceration for the
battery of J.S.‐1 and a consecutive 8‐months for the battery of J.S.‐2; a total of 18‐months
incarceration. The district court considered the egregiousness of an adult male battering two
young children, the significant criminal history of Barnes—he has a Category 6 criminal
history with 20 criminal history points—his failure to testify truthfully, and the likelihood
that he would recidivate.
No. 18‐1951                                                                                  Page 3

     The district court mistakenly believed that Barnes’ remaining 36‐months of supervised
release would resume when he completed his reincarceration and declined to impose an
additional term of supervised release. However, the mistake was brought to the judge’s
attention  and  on  April  25,  2018,  the  district  court  reconvened  to  address  the  issue  of
supervised  release.  The  district  court  judge  stated  that  he  intended  Barnes  to  serve  the
original term and conditions of supervised release but because they had been revoked by
the prior hearing, they needed to be reimposed. The court then imposed a 36‐month term
of supervised release, which included many of the original terms of supervised release, and
a no contact condition regarding the grandchildren.

    On appeal, Barnes argues first that the district court improperly imposed the 36‐month
term of supervised release because the court mistakenly believed a 36‐month term was
mandatory, because the term was not based on 18 U.S.C. § 3553(a) factors, and because the
court failed to consider supervised release in conjunction with the term of incarceration.
These arguments are unpersuasive.

    Because Barnes failed to raise the objections at his revocation hearing, the appropriate
standard of review is plain error. United States v. Martin, 692 F.3d 760, 763 (7th Cir. 2012).
“Accordingly,  we  will  reverse  only  if  we  find  an  error  that  is  plain,  that  affects  the
[appellant’s] substantial rights, and that seriously affects the fairness, integrity or public
reputation of judicial proceedings, effectuating a miscarriage of justice.” Id. at 763–764.

     Barnes’ argument that the court mistakenly believed the 36‐month term was mandatory
is not supported by the record. During the April 20, 2018, revocation hearing, the court
stated that, because it believed that Barnes would continue to serve the remainder of his
supervised release following his reincarceration, it declined to impose an additional term.
When  it  became  clear  that  Barnes  would  not  be  completing  the  original  balance  of  his
supervised  release,  the  judge  reconvened  the  hearing  and  stated:  “I  had  intended  to
reimpose the same terms and conditions for the balance of the term that was pending for
Mr. Barnes, but after conversing with probation I realize, of course, by revoking his term of
supervised release I now need to reimpose a term.” The judge then imposed the 36‐month
sentence stating that it was the least available to Barnes and the statutory minimum under
21 U.S.C. § 841(b)(1)(C). Moreover, the district court judge explicitly considered various
18  U.S.C.  §  3553  factors  weighing  Barnes’  behavior  while  on  supervised  release
and considering the new term in conjunction with the term of reincarceration.
No. 18‐1951                                                                                  Page 4

     Second,  Barnes  argues  that  the  above  Guidelines  sentence  was  substantially  and
procedurally unreasonable because the testimony of the grandchildren was not credible, his
statements were credible, and the justification for rejecting the original Guidelines range
were unsound.

      Looking first to the credibility issues, “[i]t is well settled law that a court of appeals does
not stand in judgment of the credibility of witnesses. Rather that question is left to the sound
discretion of the trier of fact.” United States v. Adamo, 882 F.2d 1218, 1223 (7th Cir. 1989)
(internal  citations  and  quotations  omitted).  “[I]f  two  permissible  views  exist,  the  fact‐
finder’s choice between them cannot be clearly erroneous. The clearly erroneous standard
is  especially  deferential  of  a  district  judge  who  has  conducted  a  []  hearing,  heard  the
conflicting  testimony,  observed  the  witnesses,  and  then  reached  a  determination  about
whom to believe.” United States v. Huerta, 239 F.3d 865, 871 (7th Cir. 2001) (internal citations
and quotations omitted).

      Here, the district court judge conducted the hearing and heard from the grandchildren
and  Barnes.  In  his  ruling  he  stated  that  he  found  the  grandchildren’s  testimony  to  be
credible because of their credible innocence and their testimony’s consistency. The district
court  judge  also  stated  that  he  found  Barnes’  testimony  to  be  inconsistent  because
statements  he  made  during  direct  examination  were  contradicted  by  statements  he
made later in his testimony. See United States v. McGee, 408 F.3d 966, 982 (7th Cir. 2005)
(discussing inconsistent statements in the context of Federal Rule of Evidence 613). Because
there is nothing in the record to suggest any error by the district court, we will not disturb
its findings.

    As for Barnes’ suggestion that the district court failed to adequately justify the imposed
sentence, as noted above the district court considered the egregiousness of the two separate
batteries against minor children, Barnes’ significant criminal history, his failure to testify
truthfully, and the likelihood that he will recidivate. The above demonstrates thorough
consideration of relevant factors under 18 U.S.C. §§ 3553(a) and 3583(e).

   Accordingly,  there  is  no  underlying  error  that  would  permit  this  Court  to  vacate
appellant’s sentence.
                                                                                 AFFIRMED.